Citation Nr: 1516487	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

These matters come to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for low back pain, a bilateral knee disorder, a bilateral hearing loss disorder, and tinnitus.  In November 2008, the Veteran filed a notice of disagreement concerning the denial of service connection for low back pain, a bilateral knee disorder, a bilateral hearing loss disorder, and tinnitus.

In a June 2011 RO decision, service connection was granted for a bilateral knee disorder, thus granting that portion of the Veteran's appeal in full.  In a June 2013 RO decision, service connection was granted for tinnitus and a left ear hearing loss disability, effective June 6, 2008 (the original date of claim for service connection), thus granting that portion of the Veteran's appeal in full.

In June 2013, the RO issued a statement of the case (SOC) concerning the issue of service connection for a right ear hearing loss disorder.  In July 2013, the Veteran submitted a VA form 9, thus perfecting an appeal of the issue of entitlement to service connection for a right ear hearing loss disorder.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to an increased rating for a bilateral knee disability has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right ear hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in July 2008 and May 2013 which addressed his claim for service connection for a right ear hearing loss disability.  The Board finds these examination reports and opinions to be thorough and complete.  Significantly, the Veteran has not claimed that his hearing has worsened since his most recent VA examination.  Therefore, the Board finds these examination reports and opinions sufficient upon which to base a decision with regard to the service connection claim for a right ear hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection Claims

	A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

	B.  Right Ear Hearing Loss Disability

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

The Veteran's service personnel records reflect that his military occupational specialty was motor transport operator.  

In May 1978, the Veteran complained to a service treatment provider of ear pain.  His ears were flushed with peroxide and water.

On service audiological examination in January 1979, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
20
30

The service audiologist commented that the Veteran's hearing was within normal limits.

On service separation examination in April 1979, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
10

On a reserve service examination in April 1984, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
15
15

On an accompanying April 1984 report of medical history, the Veteran indicated that he did not experience hearing loss.

On VA fee-basis compensation and pension examination in July 2008, the Veteran reported having experienced hearing loss since 1990.  The hearing loss occurred gradually, and his current symptoms were having difficulty with conversations and ringing in both ears.  He was not receiving any current treatment for hearing loss.  The Veteran reported that his service duties consisted of working around heavy equipment and being a paratrooper.  He fired weapons with his right hand and used hearing protection.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
10
25

The speech discrimination score was 100 percent for the right ear.  The audiologist opined that there was no pathology to render a diagnosis, as the examination revealed that the Veteran had no hearing problems.

The Veteran has submitted a November 2011 uninterpreted audiograph from a private audiologist.  A word recognition test yielded a score of 100 percent for the right ear.

On VA fee-basis compensation and pension examination in June 2013, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
10
15

The speech discrimination score was 100 percent for the right ear.  The audiologist opined that the Veteran's hearing in the right ear was normal.  The examiner reviewed the service treatment records and commented on the audiological findings.  It was noted that the Veteran said he was a paratrooper while on active duty, and he fired weapons with his right hand.  The private 2011 audiology report was also reviewed; the audiologist said that the report showed a high frequency hearing loss on the left side.  The examiner concluded that the Veteran's hearing loss had no impact on ordinary conditions of daily life.

Concerning the Veteran's claimed right ear hearing loss disability, the Board notes that none of the pure tone thresholds of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2014).  As such, the Veteran does not have a right ear hearing loss disability for VA benefit purposes.  Without a diagnosis of a current hearing loss disability of the right ear that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a right ear hearing loss disability.  

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report difficulty hearing.  However, he is not competent to state that his pure tone thresholds or speech recognition scores arise to levels sufficient to warrant a disability for VA purposes.  Accordingly, the Board has placed greater probative value on the contemporaneous medical evidence that does not support a finding of a right ear hearing loss disability for VA purposes.  

Therefore, given the records before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a right ear hearing loss disorder must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right ear hearing loss disability is denied.


REMAND

As noted above, in a November 2008 rating decision, the RO denied service connection for a low back disorder.  In November 2008, in response, the Veteran filed a notice of disagreement concerning the denial of service connection for a low back disorder.  As he has not been provided a statement of the case (SOC) concerning this claim, in response to his NOD, the appropriate disposition is to remand this claim to the AOJ to provide this required SOC, and also to give him opportunity in response to complete the steps necessary to perfect his appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

In response to his timely NOD, provide the Veteran an SOC concerning his claim of entitlement to service connection for a low back disorder.  Also advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of this claim to the Board.  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


